EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wendy Slade on 12 May 2021.

The application has been amended as follows: 
Amendment to the Claims
Claims 17 is amended as follows:
17. (Currently Amended) The method according to claim 16, wherein the carrier is a pharmaceutically acceptable carrier.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 23 Jan 2020; and claims benefit as a CON of 16/076468, which is a 371 of PCT/CA2017/050123, filed 03 Feb 2017, issued as PAT 10736909, which claims benefit of provisional application 62/292505, filed 08 Feb 2016. 

Claims 1-11, 13-14, 16-21, and 23-24 are pending in the current application and are allowed in view of the examiner's amendment herein. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance detailed in the Notice of Allowance mailed 28 Apr 2021 are reiterated.

In telephonic communication with Wendy Slade on 12 May 2021 agreement was reached on the examiner's amendment herein to correct the typographical error regarding claim dependency of claim 17.



Conclusion
Claims 1-11, 13-14, 16-21, and 23-24 are allowed in view of the examiner's amendment herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623